Citation Nr: 0524634	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating evaluation 
for a left elbow scar, residual of a gunshot wound. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for jungle rot of the 
feet. 

5.  Entitlement to service connection for a skin disorder, 
claimed as boils and excessive dandruff, to include as due to 
herbicide exposure. 

6.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand, to include as secondary to left 
elbow gunshot wound. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1969.  He appeals from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The veteran testified at a Travel 
Board hearing in December 2004 and a transcript of the 
hearing is associated with the claims file.  Later in 
December 2004, a letter was received from the veteran's 
daughter recalling various experiences growing up with her 
father.  Since the letter does not appear to be pertinent to 
the current evaluation of PTSD or other issues, it is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The medical and other evidence of record has not 
demonstrated that the veteran's PTSD has been manifested by 
occupational and social impairment due to such symptoms as 
suicidal ideation, obsessional rituals, impaired impulse 
control, near-continuous panic or depression affecting the 
ability to function independently, or an inability to 
establish and maintain effective relationships.

2.  The veteran's left elbow scar is not shown to be 
unstable, deep, cause limited motion, have an area exceeding 
144 square inches, or painful on examination.  

3.  The veteran is not shown to have bilateral hearing loss 
that is etiologically related to active service or that was 
manifested within one year of separation from service. 

4.  The veteran is not shown to have jungle rot of the feet 
that is etiologically related to active service. 

5.  The veteran is not shown to have a skin disorder, claimed 
as boils and excessive dandruff, that is etiologically 
related to active service or due to herbicide exposure during 
service.

6.  The veteran is not shown to have carpal tunnel syndrome 
that is etiologically related to active service or to a 
service-connected disorder.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  The schedular criteria for an initial compensable rating 
for a left elbow scar, residual of a gunshot wound, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Jungle rot of the feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A skin disorder was not incurred in or aggravated by 
active service, and is not due to herbicide exposure during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Carpel tunnel syndrome of the left hand was not incurred 
in or aggravated by active service, and is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative of any evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the parties of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed in a March 2004 letter and rating decision of 
the evidence needed to substantiate his claims, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in an August 2004 statement of the case, the RO notified the 
veteran of regulations pertinent to service connection and 
increased rating claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In a November 2003 letter, prior to the initial adjudication 
of the veteran's claims, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The Board notes that increased ratings claims are generally 
considered to be "downstream" issues from the original 
grants of service connection if appealed from that initial 
grant of service connection.  VA's General Counsel has 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
records of VA outpatient treatment and examination reports.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the December 2004 personal hearing; lay 
statements; and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The law provides that service connection will be granted if 
it is shown that the veteran has a disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, 
certain chronic diseases, such as sensorineural hearing loss, 
are entitled to service connection when such disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  In pertinent cases, 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004). 

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail). 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).


1.	PTSD

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. 4.130, 
Diagnostic Code 9411.  He now contends that his disorder is 
more disabling than previously evaluated, and he has appealed 
for an increased rating.

Under Diagnostic Code 9411, a 50 percent disability rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, and if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002). Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, 46 - 47.  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household,) 
but generally functioning pretty well, has some meaningful 
personal relationships.  Id.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
service-connected PTSD.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of PTSD.  At separation in January 
1969, a psychiatric examination was "normal."  

During VA outpatient treatment from August 2002 to October 
2002, the veteran was diagnosed with PTSD on several 
occasions.  In August 2002, he complained of trouble 
sleeping, crying spells, and decreased concentration.  It was 
noted that he had a history of alcoholism.  The veteran also 
indicated that he was irritable and verbally abusive with 
feelings of rage since having problems with his girlfriend.  
He was diagnosed with "situational problems."  In October 
2002, the veteran indicated that he had occasional nightmares 
that were not too intrusive or distressing.  A 
contemporaneous report noted the veteran was assigned a GAF 
score of 60. 

During VA treatment in September 2003, the veteran's judgment 
and insight were noted as being good.  He denied suicidal or 
homicidal ideation or hallucinations, as well as paranoid 
delusions.  His response to PAI testing showed an individual 
consistent with a history of drinking problems who was 
impulsive and affectively labile.  It was noted that 
individuals with such a profile had relationships that were 
volatile and characterized by marked conflict.  His PAI 
profile conveyed a number of problematic personality traits 
including emotional lability, rapid and extreme mood swings, 
poorly controlled anger, uncertainty about major life issues, 
lack of sense of direction, and consistent fears of being 
abandoned or rejected by others around him.  His ability to 
concentrate and attend were significantly compromised.  It 
was further noted that he was easily angered and had 
difficulty controlling his expression of anger.  TSI 
responses showed a profile consistent with a complex trauma 
victim who was chronically overwhelmed with recollections of 
past traumatic experiences and whose deficits in self-
resources make it extremely difficult for them to modulate 
intense feelings and maintain an adequate level of 
functioning.  

A separate September 2003 report indicated that the veteran 
had a GAF score of 50-55.  It was noted that his PTSD was 
manifested by distressing, intrusive recollections of Vietnam 
combat traumas, defensive avoidances behaviors, and symptoms 
of autonomic hyperarousal.  

At his March 2004 VA examination, the veteran complained of 
intrusive recollections, nightmares, flashbacks, and moderate 
levels of amnesia about combat experiences.  He denied having 
decreased interests and stated that he played cards and went 
dancing.  He further indicated that his detachment was at a 
nearly absent level and he had no sleeping problems.  It was 
noted that he was currently employed as a machine operator.  
On examination, the veteran's grooming and hygiene were good 
and his affect appeared to be brightening with medication and 
treatment.  Speech and language were normal and he was 
oriented.  Attention and concentration were also good.  He 
denied auditory or visual hallucinations.  Ultimately, the 
veteran was diagnosed with chronic PTSD and given a GAF score 
of 65.  The examiner opined that the veteran's GAF score was 
indicative of "mild symptoms" of PTSD and that his PTSD was 
at a "mild level."  He further stated that while the 
veteran previously used alcohol to self-medicate for PTSD, he 
was in full remission, and no GAF score was assigned for that 
condition.  In his final opinion, the examiner asserted that 
the veteran was capable of maintaining gainful employment and 
his PTSD had "minimal" impact upon his ability to maintain 
gainful employment.  

During VA outpatient treatment in June 2004, it was noted 
that the veteran's paranoid thinking and PTSD symptoms were 
"better controlled" and he had no other psychotic or manic 
symptoms.  He further denied suicidal or homicidal ideations, 
hopelessness, self hate, depression, anxiety attacks, or 
impulsivity.  He was assigned a GAF score of 64.  

At a Travel Board heading at the RO in December 2004, the 
veteran complained of significant memory loss and problems 
with concentration.  He indicated that he did not miss any 
work for his PTSD counseling sessions.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, show occupational and social impairment 
with reduced reliability and productivity.  The veteran's 
subjective complaints include problems with memory and lack 
of concentration.  He also indicated that he has had some 
nightmares, flashbacks, and intrusive recollections.  
However, at his March 2004 VA examination, he denied having 
auditory or visual hallucinations and the examiner reported 
that his PTSD was "mild."  Further, during VA outpatient 
treatment in June 2004, the veteran denied having 
hopelessness, self hate, depression, anxiety attacks, or 
impulsivity.  Finally, the Board notes that the veteran has 
been assigned varying GAF scores, ranging from 50 to 64, 
reflecting moderate to serious symptomatology, and that such 
a finding is consistent with the 50 percent evaluation that 
has been assigned.  Taking all these factors into 
consideration, the Board finds that a rating in excess of 50 
percent is not warranted with respect to the veteran's 
current symptomatology.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 70 percent, such as unprovoked irritability, deficiencies 
in thinking or mood, the March 2004 VA examination report and 
June 2004 VA outpatient treatment records have not shown the 
presence of symptoms analogous to most of the other symptoms, 
such as suicidal ideation, obsessional rituals, speech that 
is intermittently illogical, obscure, or irrelevant, an 
impaired impulse control, spatial disorientation, or a 
neglect of personal appearance and hygiene.  On the contrary, 
the March 2004 VA examiner specifically stated that the 
veteran did not have detachment or sleeping problems and 
noted that his hygiene and grooming were good.  It was also 
indicated that the veteran's speech and language were normal 
and that he was oriented.  Further, the examiner 
characterized the veteran's PTSD as "mild."  

The Board thus finds that Board finds that the preponderance 
of the evidence is against an initial increased disability 
rating for the veteran's PTSD.  The reported PTSD symptoms 
are not of such severity as to warrant an initial 70 percent 
disability rating under the provisions of Diagnostic Code 
9411 (2004).  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

2.	Left elbow scar

The veteran is currently assigned a noncompensable rating 
evaluation for a left elbow scar, residual of a gunshot 
wound, under the provisions of 38 C.F.R. 4.118, Diagnostic 
Code 7802.  He now contends that his disorder is more 
disabling than previously evaluated, and he has appealed for 
an increased rating.

Under Diagnostic Code 7802, a 10 percent disability rating is 
assigned for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion and have an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

Other diagnostic codes that are relevant to scar evaluations 
include Diagnostic Code 7803 (superficial and unstable scars) 
and Diagnostic Code 7804 (superficial scars that are painful 
on examination).  See 38 C.F.R. § 4.118 (2004).  The Board 
also notes Diagnostic Code 7805 that rates scars on 
limitation of function of affected part.  Id. 

In the present case, 38 C.F.R. § 4.71a, Diagnostic Code 5205 
provides a 30 percent disability rating for favorable 
ankylosis of the elbow at an angle between 90 degrees and 70 
degrees.  Diagnostic Code 5206 provides a 10 percent 
disability rating for limitation of flexion of the minor 
forearm to 100 degrees.  Finally, Diagnostic Code 5207 
provides a 10 percent disability rating for limitation of 
extension of the minor forearm to 60 degrees.  See 38 C.F.R. 
§ 4.71a (2004). 

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against a 
compensable rating evaluation for a left elbow scar, residual 
of a gunshot wound. 

Service medical records show that in March 1968, the veteran 
underwent debridement and closure of a left elbow gunshot 
wound.  

At his February 2004 VA examination, the veteran indicated 
that he was right-handed.  It was noted that the veteran had 
a 6 x 1 cm. lateral left elbow surgical scar that was soft, 
flat, nontender, non-adherent, well-healed, and mature with 
no significant loss of underlying tissue.  There was also no 
evidence of skin breakdown or ulceration.  Grip strengths 
were equal in both hands at 4+/4+.  
The veteran exhibited full range of motion with flexion to 
145 degrees and extension to 0 degrees.  Thee was no evidence 
of underlying muscle loss or muscle damage.  The diagnosis 
was a left elbow scar secondary to gunshot wound.  

The record does not show that the veteran's left elbow scar, 
residual of a gunshot wound, has an area of 929 square 
centimeters, or is unstable or painful on examination.  In 
addition, there is no evidence that the veteran's left 
forearm exhibits limitation of flexion to 100 degrees or 
limitation of extension to 45 degrees.  Finally, there is no 
evidence that the veteran has ankylosis of the left elbow.  

The Board also finds that a compensable disability rating is 
not warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  The VA 
examiner in February 2004 noted that that there were no 
objective findings of pain, weakness, excess fatigability, 
incoordination, or lack of endurance.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for a compensable rating under these 
circumstances.  As such, a compensable rating evaluation is 
not warranted at this time and the veteran's claim as to this 
issue must be denied.  In the case of his service-connected 
disabilities, the veteran, of course, may apply for increased 
compensation at any time with evidence of increased 
disability.  

3.	Service connection claims

As noted previously, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

Bilateral hearing loss 

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Board has reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory threshold (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

Service medical records contain no report of complaints, 
treatment, or diagnoses of bilateral hearing loss.  At his 
March 2004 VA examination, the veteran complained of hearing 
loss.  On examination, on the current puretone audiometry, 
the veteran had mild to moderate sensorineural hearing loss 
bilaterally.  The average pure tone lose in the right and 
left ears, respectively, was 33/44.  The veteran reportedly 
had a mild to moderate sensorineural hearing loss.  The 
examiner, who noted that the veteran's claim file was 
available for review, commented that since the veteran's 
hearing was within normal limits upon separation from 
service, it was not likely that his current hearing loss was 
precipitated by military noise exposure.  

From review of the medical evidence of record, the Board 
finds that without probative evidence that the veteran had 
hearing loss during active service or to a compensable degree 
within one year thereafter, evidence of a medical nexus 
linking the veteran's current hearing loss to active service 
is necessarily missing.  Further, the Board notes that the 
March 2004 VA examiner opined that it was not likely that the 
veteran's bilateral hearing loss was precipitated by military 
exposure.  No other medical professional has commented on the 
etiology or cause of the veteran's hearing loss.  

Based on the foregoing, the Board finds that service 
connection for bilateral hearing loss is not warranted.  The 
Board does not doubt the veteran's sincere belief that his 
hearing loss is etiologically related to active service, but 
a layperson without medical training, such as the veteran, is 
not competent to opine on medical matters such as the cause 
of a claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
("competent medical evidence" means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

Skin disorders

The veteran is seeking entitlement to service connection for 
a skin disorder, claimed as boils and excessive dandruff, as 
well as jungle rot of the feet, to include as due to 
herbicide exposure during active service.  The Board has 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained, a preponderance of the evidence is against the 
claim and service connection therefore cannot be granted.

With respect to claims based on exposure to herbicides, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including chloracne, shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2004).  Chloracne 
must be manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2004); "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Notably, the herbicide presumption of service connection 
attaches only to certain diseases listed in 3.309(e).  See 38 
C.F.R. § 3.307(a)(6).  As discussed below, the veteran has 
been diagnosed with dermatitis, tinea corporis, and xerosis 
(eczema); however, he has not been diagnosed with chloracne.  
As none of his confirmed diagnoses are included in the list 
of diseases required for the presumption of service 
connection to attach, the Agent Orange law on presumptive 
service connection is inapplicable to this case.  The VA 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003); see 
also 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Service medical records indicate that the veteran reported 
having boils that were not a severe problem, on his induction 
examination report in July 1967.  Otherwise, service medical 
records contain no complaints, treatment, or diagnosis of any 
skin disorder during active service. 

At his February 2004 VA examination, the veteran complained 
that he had a skin disorder on his feet that he acquired 
during service.  An examination of the veteran's feet 
revealed plantar surfaces to be involved as well as the volar 
aspect and dorsal arch of both feet, as well as the 
interdigital spaces.  There were also areas of 
hyperpigmentation and nail deformities of all 10 nails.  
Small papules and some clear fluid-filled blisters were 
observed as well as scaling and redness.  There was no 
cracking or bleeding.  Recalcitrant dermatophytosis of both 
feet and onychomycosis of all 10 toenails were diagnosed.  
The examiner opined that the veteran had a fungus infection 
of his feet that was not related to herbicide exposure during 
active service.  

During VA outpatient treatment in April 2004, the veteran was 
diagnosed with tinea barbae and tinea unguium.  In May 2004, 
he was diagnosed with chronic hand dermatitis, aggravated 
recently by gloves.  It was noted that the veteran had a rash 
that was mainly localized to the lateral aspect of both 
second fingers.  A separate May 2004 treatment report 
indicated that the veteran complained of a rash in his hands.  
He indicated that he had dryness of the hands for "many 
years."  The diagnoses were xerosis and dermatitis.  

Following a review of the objective medical evidence of 
record, the Board finds that without probative evidence that 
the veteran had a skin disorder during active service, 
evidence of a medical nexus is necessarily missing.  Further, 
the VA examiner in February 2004 opined that the veteran's 
fungus infection of the feet was "not related" to herbicide 
exposure during active service.  No other medical 
professional has commented on the cause of the veteran's skin 
disorders.  

Based on the foregoing, the Board finds that service 
connection for a skin disorder, claimed as boils or excessive 
dandruff, to include jungle rot of the feet, is not 
warranted.  As previously discussed the veteran he is not 
competent to opine on medical matters such as the cause of a 
claimed disability.  See Espiritu supra.  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

Carpal tunnel syndrome 

The veteran also seeks entitlement to service connection for 
carpal tunnel syndrome, to include as secondary to the 
gunshot wound of the left elbow.  The Board has reviewed the 
evidence and statements made in support of the veteran's 
claim.  For reasons and bases to be discussed, the Board 
finds that a preponderance of the evidence is against the 
claim and service connection therefore cannot be granted.

Service medical records show that in March 1968 the veteran 
sustained a gunshot wound to the left elbow.  Following 
debridement and closure of the wound, it was noted that he 
had full range of motion of his hand and wrist.  In May 1968, 
the veteran complained of numbness in his left hand in the 
fourth and fifth fingers.  It was noted that he had full 
motor function.  In June 1968, the veteran was advised that 
the sensations were probably due to the earlier wound and 
trauma to the ulnar nerve.  There are no complaints, 
treatment, or diagnoses of carpal tunnel syndrome during 
active service.  

During VA outpatient treatment in September 2003, the veteran 
complained of increasing pain and cramps in his left hand.  
In November 2003, he complained of pain in his left hand that 
had recently worsened.  He reported that he worked at a 
furniture store pulling, tugging, and lifting furniture, and 
that the pain was increased when he worked.  He maintained 
that he had left hand pain for several years, starting 
approximately 2 years after separation from service.  He 
specifically reported numbness in the third to fifth digits 
with Phalen's test.  Tinel's test was negative and he 
exhibited full range of motion of all fingers, thumb, and 
wrist joints without any pain.  He was diagnosed with carpal 
tunnel syndrome.  

At his February 2004 VA examination, it was noted that the 
veteran developed "coincident" bilateral carpal tunnel 
syndrome.  The examiner did not link the veteran's carpal 
tunnel syndrome to active service or due to his left elbow 
gunshot wound.  

Following a review of the objective medical evidence of 
record, the Board finds no evidence linking the veteran's 
carpal tunnel syndrome to active service or to his left elbow 
gunshot wound.  Instead, the February 2004 VA examiner 
indicated that the veteran's development of carpal tunnel 
syndrome was "coincident."  There is no indication that the 
disorder is otherwise related to his service-connected 
disabilities.  

Based on the foregoing, the Board finds that service 
connection for bilateral hearing loss must be denied because 
the preponderance of the evidence is against the veteran's 
claim.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but the evidence is not evenly 
balanced so as to permit a grant of the veteran's claim.


ORDER

An initial rating evaluation in excess of 50 percent for PTSD 
is denied. 

An initial compensable rating evaluation for a left elbow 
scar, residual of a gunshot wound, is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for jungle rot of the feet is denied. 

Service connection for a skin disorder, claimed as boils and 
excessive dandruff, as a result of herbicide exposure, is 
denied. 

Service connection for left hand carpal tunnel syndrome, to 
include as secondary to left elbow gunshot wound, is denied. 



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


